DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 03/15/2022. Claims 2-4 have been cancelled. Claims 12 and 16 have been amended. Currently, claims 1 and 5-21 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 12 and 16 have been considered but are moot in view of the new ground(s) of rejection. 

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12-14, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurusubrahmaniyan et al. (US 20160072457 A1) in view of Rheinfelder (US 20180366815 A1).
Consider claim 12, Gurusubrahmaniyan discloses an electronic apparatus (read as radio frequency system 12 comprising portion 34, figure 5, par [0070]) comprising: 
a transmitter configured to generate a transmission signal by performing a transmission process with respect to a first signal (read as the digital signal generator 36 may generate a digital representation of data 35 desired to be transmitted from the electronic device 10 by outputting a digital electrical signal, figure 5, par [0072]); 
a receiver configured to generate a second signal by performing a reception process with respect to the transmission signal; and an estimation circuit configured to estimate characteristics of the transmission process based on a comparison between the first signal and the second signal (read as the controller 46 determines parameters for adjusting the input power; for example, receive a sample of the digital electrical signal from the digital signal generator 36 and a feedback sample of a transmitted from the front end circuitry 42; by comparing the samples, the controller 46 would determine noise (e.g., amplitude distortions and/or phase distortions) introduced by the radio frequency system 12 (e.g., transceiver 38 and/or power amplifier 40), the controller 46 may then determine the pre-distortion coefficients that would cancel the distortions introduced by the radio frequency system 12, figure 5, par [0074]);
wherein: the estimation circuit is configured to estimate the characteristics of the transmission process based on a method depending on transmission power (read as the controller 46 determines parameters for adjusting (i.e. overall adjustment) the input signal power based on desired output power of transmission/power amplifier, par [0077]-[0081]).
However, Gurusubrahmaniyan discloses the claimed invention above and that disclose wherein the feedback sample that is supplied thereto from the transmitter but does not specifically disclose wherein the feedback sample that is supplied thereto from the transmitter via a duplexer, a coupler, and a switch.
Nonetheless, in related art, Rheinfelder discloses several different feedback systems (see figures 8a, 8b, 9a and 9b), where one of the feedback system comprising a feedback path for generating a feedback from transmitter via duplexer 15, couple element 37 and switch 44 to the receiver path, figure 8b, par [0127]-[0128].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rheinfelder into the teachings of Gurusubrahmaniyan as it is just a matter of design choice of feedback system (see different design choice in figures 8a, 8b, 9a and 9b of Rheinfelder).
Consider claim 13, as applied to claim 12 above, Gurusubrahmaniyan, as modified by Rheinfelder, discloses wherein the method is selected from among a first method and a second method (read as, for example, selection of first row and second row as figure 12, or obtaining a different output power in figure 6 based on different adjusts to the input power in figure 6, par [0077]-[0081] and par [0111]), the first method is selected and a variation of the estimated characteristics is a first value when the transmission power is a first power or more, and the second method is selected and a variation of the estimated characteristics is a second value which is smaller than the first value when the transmission power is less than the first power (read as, for example, based on figure 6 and 12, larger overall adjustment for input power is need for a larger output power, and a smaller overall adjustment for input power is needed for smaller output power, par [0081] and [0110]-[0115]).
Consider claim 14, as applied to claim 12 above, Gurusubrahmaniyan, as modified by Rheinfelder, discloses wherein wherein the estimation circuit is configured to estimate the characteristics for multiple times (read as the different rows shown in figure 12, par [0110]-[0115]).
Consider claim 16, Gurusubrahmaniyan discloses a method for an electronic apparatus (read as radio frequency system 12 comprising portion 34, figure 5, par [0070]) comprising 
a transmitter which generates a transmission signal by performing a transmission process with respect to a first signal (read as the digital signal generator 36 may generate a digital representation of data 35 desired to be transmitted from the electronic device 10 by outputting a digital electrical signal, figure 5, par [0072]);
a receiver; an antenna connected to the transmitter; and an estimation circuit which estimates characteristics of the transmission process, the method comprising: generating, by the receiver, a second signal by performing a reception process with respect to the transmission signal; and estimating, by the estimation circuit, the characteristics of the transmission process based on a comparison between the first signal and the second signal (read as the controller 46 determines parameters for adjusting the input power; for example, receive a sample of the digital electrical signal from the digital signal generator 36 and a feedback sample of a transmitted from the front end circuitry 42; by comparing the samples, the controller 46 would determine noise (e.g., amplitude distortions and/or phase distortions) introduced by the radio frequency system 12 (e.g., transceiver 38 and/or power amplifier 40), the controller 46 may then determine the pre-distortion coefficients that would cancel the distortions introduced by the radio frequency system 12, figure 5, par [0074]) 
based on a method depending on a transmission power (read as the controller 46 determines parameters for adjusting (i.e. overall adjustment) the input signal power based on desired output power of transmission/power amplifier, par [0077]-[0081]).
However, Gurusubrahmaniyan discloses the claimed invention above and that disclose wherein the feedback sample that is supplied thereto from the transmitter but does not specifically disclose wherein the feedback sample that is supplied thereto from the transmitter via a duplexer, a coupler, and a switch.
Nonetheless, in related art, Rheinfelder discloses several different feedback systems (see figures 8a, 8b, 9a and 9b), where one of the feedback system comprising a feedback path for generating a feedback from transmitter via duplexer 15, couple element 37 and switch 44 to the receiver path, figure 8b, par [0127]-[0128].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rheinfelder into the teachings of Gurusubrahmaniyan as it is just a matter of design choice of feedback system (see different design choice in figures 8a, 8b, 9a and 9b of Rheinfelder).
Consider claim 18, as applied to claim 12 above, Gurusubrahmaniyan, as modified by Rheinfelder, discloses wherein the estimation circuit is configured to weight the characteristics of the transmission process based on the transmission power (read as the controller 46 determines parameters for adjusting (i.e. overall adjustment) the input signal power based on desired output power of transmission/power amplifier, par [0077]-[0081]).
Consider claim 19, as applied to claim 18 above, Gurusubrahmaniyan, as modified by Rheinfelder, discloses wherein: a first weight is applied to the characteristics of the transmission process if the transmission power is a first power; a second weight is applied to the characteristics of the transmission process if the transmission power is a second power; the second power is higher than the first power; and the second weight is larger than the first weight (read as, for example, based on figure 6 and 12, larger overall adjustment for input power is need for a larger output power, and a smaller overall adjustment for input power is needed for smaller output power, par [0081] and [0110]-[0115]).
Consider claim 20, as applied to claim 16 above, Gurusubrahmaniyan, as modified by Rheinfelder, discloses wherein weighting the characteristics of the transmission process based on the transmission power (read as the controller 46 determines parameters for adjusting (i.e. overall adjustment) the input signal power based on desired output power of transmission/power amplifier, par [0077]-[0081]).
Consider claim 21, as applied to claim 10 above, Gurusubrahmaniyan, as modified by Rheinfelder, discloses wherein wherein: a first weight is applied to the characteristics of the transmission process if the transmission power is a first power; a second weight is applied to the characteristics of the transmission process if the transmission power is a second power; the second power is higher than the first power; and the second weight is larger than the first weight (read as, for example, based on figure 6 and 12, larger overall adjustment for input power is need for a larger output power, and a smaller overall adjustment for input power is needed for smaller output power, par [0081] and [0110]-[0115]).


Allowable Subject Matter
Claims 1, 5-11, 15 and 17 allowed.


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645